*NOT FOR PUBLICATION*

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
___________________________________
                                        :
                                        :
REBECCA ROSS,                           :
                                        :
                             Plaintiff, :         Civil Action No. 18-03643 (FLW)
                                        :
           v.                           :
                                        :                 OPINION
                                        :
NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security, :
                                        :
                          Defendant.    :
___________________________________ :

WOLFSON, United States District Judge:

       Rebecca Ross (“Ross” or “Plaintiff”), appeals from the final decision of the Acting

Commissioner of Social Security, Nancy A. Berryhill (“Defendant”) denying Plaintiff disability

benefits under Titles II and XVI of the Social Security Act (the “Act”). After reviewing the

Administrative Record, the Court finds that the Administrative Law Judge’s (“ALJ”) opinion

was based on substantial evidence and, accordingly, affirms the decision.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff was born on July 10, 1971. AR 314. She has a GED and completed a course in

Microsoft Office and Medical Billing. AR 320. She worked as a desk clerk in a gym from 2007-

2008, and then as a small parts assembler from 2008 to 2013. AR 329. In 2013, she began

suffering from stress and anxiety at her job and began missing work and leaving early, and was

fired in March of that year. AR 46.




                                                1
       On August 22, 2013, Plaintiff filed applications for Social Security Disability Insurance

(SSD) and Supplemental Security Income (SSI) alleging that she became disabled on March 4,

2013. AR 110. In the application, she alleged the following illnesses, injuries or conditions: acute

Hepatitis C; anxiety; severe depression; mental OCD; bipolar (undiagnosed); and PTSD. AR

110-11. The initial applications were denied on January 29, 2014, and Plaintiff filed a request for

Reconsideration on February 4, 2014, which was denied on May 27, 2014. AR 145-57. Plaintiff

appealed, and on August 9, 2016, a hearing was held in Newark, New Jersey before ALJ Beth

Shillin. AR 37-84. On September 29, 2016, the ALJ issued a written decision affirming the

denial of Plaintiff’s benefits. AR 20-30. On January 18, 2018, the Appeals Council denied

Plaintiff’s request for review, thereby rendering the ALJ’s decision of September 29, 2016 the

final determination of the Commissioner. AR 1-6.

       Plaintiff contests two main aspects of the ALJ’s decision, both associated with her

Residual Functional Capacity (“RFC”) assessment at step four of the sequential evaluation

process. She argues that the ALJ 1) erred in the weighing of the opinion evidence of Plaintiff’s

treating psychiatrist; and 2) made findings in her RFC assessment that were unsupported by

substantial evidence.

       A. Medical Evidence

          1. Ocean Mental Health (March 2013 to September 2013)

       In March of 2013, Plaintiff checked into Ocean Mental Health (“OMH”) after her

primary care physician advised her to see a psychiatrist. AR 404. On March 5, 2013, Dr.

Lamberto Tan, M.D. conducted an intake evaluation. AR 404-406. He noted that Plaintiff had an

anxious mood and depressed affect but had fair attention span, eye contact, psychomotor activity,

and intact knowledge, judgment, insight, and cognitive functioning. AR 405. Plaintiff was

diagnosed with panic disorder, PTSD, and adjustment disorder (depressed), and was assessed a


                                                 2
Global Assessment of Functioning (“GAF”) Score of 50.1 AR 406. Her clinical interpretation

was of chronic anxiety and depression. AR 406.

       On March 28, 2013, a social worker, Meghan Magahan, assessed Ross to be anxious, a

bit disheveled, cooperative, speech a bit rapid, memory intact, and with fair insight and

judgment. AR 944-945. Ross complained of panic attacks, racing thoughts, nightmares, and

going days without showering. AR 944.

       On August 28, 2013, Dr. Georgina Cid, MD noted that Plaintiff had been admitted to

Riverview Medical Center due to drinking, driving drunk, and feeling overwhelmed because she

had no place to live. AR 938. Dr. Cid opined that Ross was dysphoric but less depressed after the

session, had poor judgment, no hallucinations, relevant thought process, no delusions, and no

suicidal or homicidal ideations. AR 938. Dr. Cid diagnosed Ross with Bipolar I Disorder, most

recent episode depressed. AR 939.

       In September 2013, Plaintiff was discharged from OMH because she reported that she

was moving to Tennessee. AR 936. A report noted that she had complied with treatment and

followed through with all recommendations given to her. AR 936.

          2. Meridian Health – Riverview Medical Center

       Plaintiff was hospitalized in August 2013 with a blood alcohol level of .31. AR 543. She

was seen at the emergency room at Riverview where she admitted over the past several months

to drinking to the point of blacking out three times a week and then intermittently using cocaine


1
 GAF scores are used by “mental health clinicians and doctors to rate the social, occupational,
and psychological functioning of adults.” Irizarry v. Barnhart, 233 Fed. Appx. 189, 190 n. 1 (3d
Cir. 2007). “A GAF score of 50 or below indicates serious symptoms, while a GAF score of 51
through 60 indicates moderate symptoms.” Rivera v. Astrue, 9 F. Supp. 3d 495, 504 (E.D. Pa.
2014). Although GAF scores have “fallen somewhat into disfavor,” as the American Psychiatric
Association abandoned the GAF scale in the most recent edition of the DSM (“DSM-V”), they
remain medical evidence that an ALJ must consider. Nixon v. Colvin, 190 F. Supp. 3d 444, 447
(E.D. Pa. 2016).

                                                 3
while intoxicated. AR 523. Her drug screen was positive for cocaine and benzodiazepenes. AR

543. She reported being depressed after her ex-boyfriend took her children to live in another state

and her daughter kicked her out of her home. AR 484, 542. She was admitted to the inpatient

psychiatric unit for safety and stabilization. AR 524. During hospitalization, she attended group

and milieu therapy and participated in treatment. AR 524. On the date of discharge, Ross was

mildly anxious, had circumstantial thought processes that needed redirection at times, but the

exam was otherwise normal, and she was sleeping and eating well. AR 523-24. Her discharge

diagnoses were depressive disorder, alcohol abuse and cocaine abuse. AR 523.

          3. Centerstone (October 2013 to March 2014)

       Plaintiff was treated at Centerstone Clinic from October 2013 through March 2014. AR

724-42, 796-830. On intake, Plaintiff was anxious and depressed with poor insight, judgment and

motivation for treatment. AR 727-28. However, Ross was motivated to refer herself to treatment

even though she had no insurance and no income. AR 729, 731. She was diagnosed with PTSD

and bipolar I disorder, severe without psychotic features. AR 737. In October, Plaintiff explained

that she had moved to Tennessee in September and she was doing better and her anxiety was

decreasing. AR 738. In January 2014, she was focused and logical discussing attempting to

regain custody of her children, AR 811, and had appropriate appearance, appropriate affect,

intact judgment, pressured speech, dysphoric mood, and fair insight. AR 824. She was

diagnosed with PTSD, chronic and bipolar I disorder, most recent episode manic, severe. AR

827. In February, Plaintiff reported remaining abstinent from substances. AR 803. Ross

complained of sweaty hands, shaking, and panic attacks and it was noted on exam that she had

pressured speech and dysphoric mood, but the exam was otherwise normal. AR 804, 806. In

March 2014, Plaintiff reported increased anxiety, as she was upset about her ex-husband trying

to gain full custody of her children. AR 799.


                                                4
           4. Ocean Mental Health (July 2014 to July 2016)

        Plaintiff resumed treatment in July 2014 at OMH. AR. 884. Plaintiff followed up with her

psychiatrist, Dr. Cid, or other members of the staff every few months. See generally AR 843-98.

At the initial examination on July 22, 2014, Mary Colberg, APN did a psychiatric intake

evaluation, noting Plaintiff had returned from Tennessee in May “and decided not to go back

because she met someone.” AR 880. Colberg also noted that Plaintiff related that “she is not on

medication and that it is becoming a problem.” AR 880. The assessment also reported that

Plaintiff’s last used a substance—cocaine—on July 3, and that she drinks socially at this point of

her life. AR 880. Ross otherwise had an anxious mood, tangential thought process, rambling and

rapid speech, and was fidgeting, but the exam was otherwise normal. AR 884, 890-891. In

September 2014, a social worker noted that Ross had poor eye contact, tangential thought

process, rambling and rapid speech and fidgeting motor activity. AR 893-894. She was also

cooperative with fair memory, insight, and reliability. AR 893. Plaintiff reported that she was

considering retaking her cosmetology exam. AR 893. Over the course of her visits, Plaintiff

generally appeared anxious, but also had fair judgment and insight, a broad affect, and fair

memory and reliability. AR 843-98.

           5. Dr. Cid’s Opinions

        In a March 31, 2016 questionnaire, Dr. Cid diagnosed Plaintiff with bipolar disorder,

depressed, and stated that Plaintiff’s impairment would last for more than 12 months if she was

non-compliant with medications. AR 900-901. She indicated that Plaintiff did not have reduced

intellectual functioning, had “slight” restriction in activities of daily living and social

functioning, “often” had restrictions in concentration, persistence, and pace, and was unable to

determine whether there would be any episodes of deterioration or decompensation in work or

work-like settings. AR 902. Dr. Cid indicated that Plaintiff exhibited the following signs and


                                                   5
symptoms: appetite disturbance with weight change, sleep disturbance, mood disturbance,

emotional lability, decreased energy, feelings of guilt/worthlessness, depression, anxiety and

mild to moderate impulsiveness. AR 900-901. Nonetheless, Dr. Cid reported that Plaintiff had a

good response to treatment, and she assessed a GAF score of 75. AR 900. Dr. Cid then opined

that Plaintiff would “more or less” be absent from work two days each month and she was

unable to determine if Plaintiff could work a job on a regular basis AR 902.

       In July 2016, Dr. Cid completed another Mental Impairment Questionnaire checklist

from Plaintiff’s attorney and assessed moderate restriction in activities of daily living, social

functioning, and in concentration, persistence, or pace. AR 920-21. “Moderate loss” was defined

on the form as “some loss of ability in the named activity but still can sustain performance up to

2/3 of an 8 hour workday.” AR 920. Dr. Cid did not offer any narrative explanation for the

boxes that she checked off on the form. AR 920-21.

           6. State Agency Psychologists

       In January 2014, state agency psychologist Dorothy Tucker, Ph.D., reviewed the record,

assessing that Plaintiff suffered from affective disorder, anxiety disorder, and substance

addiction disorders that mildly restricted her activities of daily living, and moderately limited her

ability to maintain social functioning and to maintain concentration, persistence, or pace; and

caused one-to-two episodes of decompensation, each of extended duration. AR 89. Dr. Tucker

opined that Plaintiff could understand and remember simple and detailed tasks (but not make

executive decisions); she could sustain concentration and persistence for these with customary

breaks; she could interact infrequently with supervisors, coworkers, and the general public; set

goals on a limited basis; and adapt to infrequent change. AR 94, 106. A second state agency

psychologist Robert de la Torre, Psy.D, reviewed the updated record in May 2014 and affirmed

Dr. Tucker’s assessment. AR 122-23.


                                                  6
       B. Plaintiff’s Testimony Before ALJ

       Plaintiff testified at the August 9, 2016 hearing before ALJ Shillin. Ross testified that she

believed that she was disabled because she has trouble concentrating, has a poor memory, gets

tired, and cannot complete tasks that are given to her. AR 53. She testified that she only showers

once a week due to lack of energy and does not read. AR 53, 68. She enjoys watching television

and does her laundry, but normally does not do any cooking, does not go to movies, and had a

Facebook account but does not use it anymore. AR 63-67. Plaintiff was social within a small

group, including spending time with her daughter and her boyfriend. AR 64-66. She also drives

an hour and a half to visit her children every other weekend, sometimes going to the park while

there. AR 48-49, 65.

       Plaintiff also testified that she has manic episodes, the last one occurring four to five

months prior to the hearing, and lasting four days. AR 68-69. During the episode, she did not

sleep much, she babbled, and was very hyper. AR 68-69.

       C. Vocational Expert’s Testimony

       At the hearing, the ALJ took the testimony of an impartial vocational expert (“VE”). AR

72-83. The ALJ asked the VE to assume a person of Plaintiff’s age, education, and work

background, who could perform work at all exertional levels with no climbing ladders, ropes, or

scaffolds; no exposure to heavy machinery or heights; occasional contact with the public, co-

workers, and supervisors, that involved no more than simple, routine, repetitive tasks. AR 72-73.

The vocational expert testified that such an individual could return to Plaintiff’s past work as a

small parts assembler, and also identified the additional unskilled occupations of hand packager,

merchandise marker, document specialist, room attendant, lab equipment cleaner, and address

clerk. AR 73-74. The VE found that there would be no jobs for someone with Ross’ vocational




                                                 7
factors who was off task 11% of the workday or who missed two days of work per month. AR

75.

       D. ALJ’s Decision

       ALJ Shillin issued her decision on September 29, 2016. AR 20-30. The ALJ evaluated

Plaintiff’s claims under the five-step process outlined in the regulations. At step one, the ALJ

found that Plaintiff had worked since March 4, 2013, her alleged disability onset date, but it did

not rise to the level of substantial gainful work activity. AR 22. At steps two and three,

respectively, the ALJ determined that substance abuse, depression, anxiety, and post-traumatic

stress disorder were severe impairments that did not meet or medically equal any of the

presumptively disabling listed impairments described in the regulations. AR 22-25.

       At step four, the ALJ found Plaintiff retained the RFC to perform a full range of work at

all exertional levels except that she could perform routine and repetitive tasks, but not at a

production rate pace (e.g. assembly line work); she could not climb ladders, ropes, or scaffolds,

and could have no exposure to heavy machinery or heights; and she was limited to occasional

contact with the general public, co-workers, and supervisors, involving no more than simple,

repetitive, and routine tasks. AR 25-28. The ALJ found Plaintiff could return to her past relevant

work, including as a small parts assembler. AR 28.

       At step five, the ALJ also made an alternative determination, after considering Plaintiff’s

age, education, work experience, RFC, and the vocational expert’s testimony, that there were a

significant number of unskilled jobs existing in the national economy that Plaintiff could perform

AR 28-29. Accordingly, the ALJ found that Plaintiff was not disabled from March 4, 2013, her

alleged disability onset date, through September 19, 2016, the date of the ALJ’s decision. AR 30.

II.    STANDARD OF REVIEW




                                                  8
       On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive on a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

While the court must examine the record in its entirety for purposes of determining whether the

Commissioner’s findings are supported by substantial evidence, Gober v. Matthews, 574 F.2d

772, 776 (3d Cir. 1978), the standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503

(3d Cir. 2004). Indeed, “substantial evidence” is defined as “more than a mere scintilla,” but less

than a preponderance. McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It

means such relevant evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence

or substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992), cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary

evidence in the record that would justify the opposite conclusion, the Commissioner’s decision

will be upheld if it is supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d

Cir. 1986).

       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate

the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which




                                                 9
has lasted or can be expected to last for a continuous period of not less than 12 months . . . .” 42

U.S.C. § 423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his

physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

423(d)(2)(A). Eligibility for supplemental security income requires the same showing of

disability. Id. at § 1382c (a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.”

Id. at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is

presently engaged in any form of substantial gainful activity, he or she is automatically denied

disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the

ALJ determines whether the claimant has demonstrated a “severe impairment” or “combination

of impairments” that significantly limits her physical or mental ability to do basic work

activities. 20 C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities

are defined as “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b).

These activities include physical functions such as “walking, standing, sitting, lifting, pushing,

pulling, reaching, carrying or handling.” Id. A claimant who does not have a severe impairment

is not considered disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1

(the “Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his




                                                 10
or her impairments are equal in severity to, or meet those on the Impairment List, the claimant

has satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §

404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §

404.1526(a). If there is more than one impairment, the ALJ then must consider whether the

combination of impairments is equal to any listed impairment. Id. An impairment or

combination of impairments is basically equivalent to a listed impairment if there are medical

findings equal in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §

404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the

claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482

U.S. at 141-42. The claimant bears the burden of demonstrating an inability to return to the past

relevant work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no

longer able to perform his or her previous work, the burden of production then shifts to the

Commissioner to show, at step five, that the “claimant is able to perform work available in the

national economy.” Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step

requires the ALJ to consider the claimant’s residual functional capacity, age, education, and past

work experience. 20 C.F.R. § 404.1520(f). The ALJ must analyze the cumulative effect of all

the claimant’s impairments in determining whether the claimant is capable of performing work

and not disabled. Id.




                                                 11
III.      DISCUSSION

          Plaintiff’s appeal is limited two aspects of the ALJ’s RFC determination at step four of

the sequential evaluation process. First, Plaintiff asserts the ALJ wrongly weighed two separate

questionnaires filled out by Plaintiff’s treating psychiatrist, Dr. Cid. Second, Plaintiff contends

that certain findings in the RFC assessment were unsupported by substantial evidence.

          A. The ALJ’s Decision to Discount the Opinion of Plaintiff’s Treating Psychiatrist,
             Dr. Cid

          Plaintiff objects 1) to the ALJ’s decision to afford “no weight” to the opinion of

Plaintiff’s psychiatrist, Dr. Cid, that Plaintiff would “more or less” miss two days of work per

month, and 2) the decision to not grant “controlling weight” to Dr. Cid’s opinion that Plaintiff

had “moderate” limitations in all of the domains of functioning. It is well established that “the

ALJ—not treating or examining physicians or State agency consultants—must make the ultimate

disability and RFC determinations.” Chandler v. Comm'r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.

2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)). Furthermore, while an ALJ must

consider the opinions of treating physicians, “[t]he law is clear ... that the opinion of a treating

physician does not bind the ALJ” where it is not well supported or there is contradictory

evidence. Id. (alteration in original) (quoting Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir.

2011)).

          Under 20 C.F.R. § 404.1527(c)(2), a treating source’s opinion will be given controlling

weight if the opinion “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record.” Several factors may also be used to determine the weight given to a medical opinion

including: the length of the treatment relationship; the nature and extent of the treatment

relationship; supportability by the medical evidence; and consistency with the record as a whole.



                                                   12
Id. If a treating source's opinion conflicts with that of other medical sources, “the ALJ may

choose whom to credit but cannot reject evidence for no reason or for the wrong reasons.”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000). That is, the ALJ must rely only on

“contradictory medical evidence” in rejecting the treating source's opinion, rather than

“credibility judgments, speculation or lay opinion.” Id. An ALJ may also grant less weight to a

treating physician's opinion where it conflicts with his or her own treatment notes. See, e.g.,

Millard v. Comm'r., 2014 WL 516525, at *2 (W.D.Pa. Feb.7, 2014). An ALJ is required to

provide “an explanation of the reasoning behind [his] conclusions,” including “reason(s) for

discounting rejected evidence.” Fargnoli v. Halter, 247 F.3d 34, 43 (3d. Cir. 2001).

        First, Plaintiff argues that that the ALJ erred in assigning no weight to Dr. Cid’s March

2016 questionnaire indicating that Plaintiff’s symptoms would cause her to miss two days of

work per month. While Plaintiff appears correct that the ALJ seemed to erroneously believe that

there were only three interactions between Plaintiff and Dr. Cid prior to rendering her opinion,

when in fact there were many, the ALJ also based her opinion on the fact that the conclusion

conflicted with the rest of Dr. Cid’s opinion. It is well settled that an ALJ may grant less weight

to a treating physician's opinion where it conflicts with his or her own treatment notes. Millard,

2014 WL 516525, at *2. As the ALJ indicated, Dr. Cid assessed a GAF score of 75, and found

that Plaintiff “did not have reduced intellectual functioning and had only slight restriction in

activities of daily living and social functioning, and moderate restrictions in concentration,

persistence and pace.” AR 27. All of this, as the ALJ properly concluded, outweighed Dr. Cid’s

unsupported conclusion that Plaintiff would “more or less” be absent two days a month. In other

words, in the ALJ’s view, Dr. Cid’s opinion in this regard is not based on sufficient medical

evidence.




                                                 13
        Second, Plaintiff also takes issue with Dr. Cid’s decision to afford some, but not

controlling, weight to Dr. Cid’s July 21, 2016 questionnaire that assessed Ross with moderate

limitations in all areas. As the ALJ noted, this assessment conflicted with Dr. Cid’s March 31,

2016 questionnaire, which, although utilizing a different scale than in the July report, found only

“slight” limitations in two areas and the equivalent of a “moderate” limitation in one area. 2

Although Plaintiff did have another office visit on the same day that Dr. Cid completed the

second questionnaire, there do not appear to have been any marked changes (aside from a new

finding of “abnormal movements”) that would have justified the change in Dr. Cid’s assessment.

Moreover, Dr. Cid simply checked boxes on the questionnaire and provided no narrative

explanations for these changes. As the Third Circuit has repeatedly stated, the reliability of

checkmark reports, in which a physician’s obligation is only to “check a box” or fill in a blank, is

“weak evidence at best.” Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993). See also

Grogan v. Comm’r of Soc. Sec., 459 F. App’x 132, n.7 (3d Cir. 2012) (same); Chetoka v. Colvin,

No. 13-941, 2014 WL 295035, at *11 (W.D. Pa. Jan. 27, 2014) (“[A]n ALJ may grant less

weight to the opinion of a treating physician depending on the extent to which supporting

explanations are included.... Form reports in which a physician's obligation is only to check a

box or fill in a blank are at best weak evidence, particularly when unaccompanied by objective




2
  In the first questionnaire, Dr. Cid found that Plaintiff “often” had restrictions in concentration,
persistence and pace. As can be seen on the same form, “moderate” and “often” are equivalent
categorizations. “Moderate” occupies a position of medium severity, with “none” and “slight” as
less severe, and “marked” and “extreme” as more severe. AR 902. “Often” also occupies a
position of medium severity, with “never” and “seldom” as less severe, and “frequent” and
“constant” as more severe. AR 902.

                                                 14
supporting evidence.”) (citations omitted). Thus, the ALJ was justified in not granting

“controlling weight” to Dr. Cid’s questionnaire answers.3

       B. The ALJ's Residual Functional Capacity Assessment

       Plaintiff also contests other aspects of the ALJ’s findings in assessing Plaintiff’s RFC.

“Residual functional capacity is defined as that which an individual is still able to do despite the

limitations caused by his or her impairment(s).” Burnett v. Comm'r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (quoting Hartranft v. Apfel, 181 F.3d 358, 359 n.1 (3d Cir. 1999)); see 20

C.F.R. § 404.1545(a). The ALJ is responsible for making the ultimate determination of an

individual's RFC. 20 C.F.R. § 404.1546; see Chandler, 667 F.3d 356 at 361 (“The ALJ—not

treating or examining physicians or State agency consultants—must make the ultimate disability

and RFC determinations.”). “[I]n making a residual functional capacity determination, the ALJ

must consider all evidence before him,” and, although the ALJ may weigh the credibility of the

evidence, he must “give some indication of the evidence which he rejects and his reason(s) for

discounting such evidence.” Burnett, 220 F.3d at 121; see Cotter v. Harris, 642 F.2d 700, 704

(3d Cir. 1981). “In the absence of such an indication, the reviewing court cannot tell if

significant probative evidence was not credited or simply ignored.” Cotter, 642 F.2d at 705.

“Where the ALJ's findings of fact are supported by substantial evidence, [district courts] are

bound by those findings, even if [the courts] would have decided the factual inquiry differently.”




3
 Plaintiff also argues that the ALJ erred by purportedly “adopting” Dr. Cid’s July 21 opinions of
“moderate” limitations in all areas, yet still finding that she was capable of “basic work
activities.” Contrary to Plaintiff’s contention, however, the ALJ did not “adopt” these opinions.
She merely stated that she accounted for any reduction in attention or concentration that Dr. Cid
found by “limiting the claimant to simple, repetitive and routine tasks in the residual functional
capacity outlined above.” AR 27. Nowhere did the ALJ state, however, that she agreed with or
adopted Dr. Cid’s finding of “moderate” difficulties in any area.

                                                 15
Hagans v. Comm'r of Soc. Sec., 694 F.3d 287, 292 (3rd Cir. 2012) (internal quotation marks and

citation omitted).

       Here, the ALJ determined that Plaintiff had the RFC to perform a full range of work at all

exertional levels, with the following nonexertional limitations: no ladders, scaffolds or ropes; no

exposure to heavy machinery or heights; occasional contact with general public, co-workers and

supervisors, that involved no more than simple, routine, repetitive tasks. Plaintiff asserts that the

following statement that the ALJ made in making this assessment was unsupported by

substantial evidence: “Even when considering the claimant's failure to adhere to her medication

regimen throughout her treatment, her anxiety and depression, aided no doubt by her history of

substance abuse, is linked with what one would expect to be normal reaction to specific,

challenging events occurring in her life and in her relationships, rather than an innate mental

disability.” AR 28. Plaintiff argues that there is no evidence indicating that she did not adhere to

her medication treatment, or that her substance abuse issues persisted past the summer of 2013.

However, both of these statements are corroborated by the record evidence cited by the ALJ.

Plaintiff openly admitted to not being on her medication, which the ALJ noted in her decision,

see AR 26, 880 (“She related that she is not on her medication and that it is becoming a

problem.”). Plaintiff also admitted to using alcohol even after 2013, and reported using cocaine

in July of 2014. AR 26, 880. Plaintiff also argues that the ALJ’s statement that Plaintiff’s anxiety

and depression are linked to her challenging life circumstances amounted to an unsupported

“finding” that Plaintiff is “not really mentally ill.” ECF No. 12 at 28. The ALJ made no such

finding, however. Rather, she merely made the well-supported observation that Plaintiff had

experienced a challenging life, which could have contributed to her symptoms. In that regard, the

ALJ determined that Plaintiff’s RFC, whatever the cause of her symptoms, permitted her to do a




                                                 16
full range of work limited to routine, repetitive tasks, which was supported by substantial

evidence.

       Thus, the ALJ’s RFC assessment at step four was supported by substantial evidence.

IV.    CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence in the record. Accordingly, the ALJ's decision is affirmed.


Dated: January 31, 2019                                      /s/ Freda L. Wolfson
                                                             Hon. Freda L. Wolfson
                                                             United States District Judge




                                                17
